     ANDREW L. PACKARD (State Bar No. 168690)
 1   WILLIAM N. CARLON (State Bar No. 305739)
     Law Offices of Andrew L. Packard
 2   245 Kentucky Street, Suite B3
     Petaluma, CA 94952
 3   Tel: (707) 782-4060
     Fax: (707) 782-4062
 4   E-mail: andrew@packardlawoffices.com
             wncarlon@packardlawoffices.com
 5
     Attorneys for Plaintiff
 6   CALIFORNIA SPORTFISHING
     PROTECTION ALLIANCE
 7

 8                                UNITED STATES DISTRICT COURT
 9                            EASTERN DISTRICT OF CALIFORNIA
10
     CALIFORNIA SPORTFISHING                        Case No: 2:19-cv-01252-TLN-DB
11   PROTECTION ALLIANCE, a non-profit
     corporation,
12
             Plaintiff,                              STIPULATED REQUEST FOR
13                                                   SETTLEMENT CONFERENCE;
     v.                                              [PROPOSED] ORDER THEREON
14
     CITY OF COLUSA,
15
             Defendant.
16

17
            WHEREAS, the parties are interested in resolving this matter without unnecessary
18
     litigation;
19
            WHEREAS, the parties have scheduled a settlement-protected meeting among all
20
     experts and counsel in this case on September 5, 2019, to explore a comprehensive, early
21
     resolution of this matter;
22
            WHEREAS, Plaintiff has committed to making best efforts to provide Defendant
23
     with a written demand, including all injunctive and monetary terms, as well as a draft
24
     consent decree on or before September 20, 2019;
25
            WHEREAS, Defendant has committed to making best efforts to provide a written
26
     response to Plaintiff’s demand, including a mark-up of the draft consent decree, on or
27
     before October 11, 2019;
28

                                                   -1-
                                  STIP. & ORDER RE SETTLEMENT CONFERENCE
 1           WHEREAS, the parties have contacted Magistrate Judge Newman’s clerk and
 2   obtained Judge Newman’s agreement to convene a settlement conference on October 23,
 3   2019.
 4           THEREFORE, the parties request that the Court order the parties to participate in a
 5   settlement conference with Magistrate Judge Newman on October 23, 2019 at 9:00 a.m.;
 6           AND THEREFORE, the parties hereby waive any claim of disqualification of the
 7   assigned Magistrate Judge on the basis of Magistrate Judge Newman’s participation in a
 8   settlement conference in this action.
 9

10   Dated: August 27, 2019                    LAW OFFICES OF ANDREW L. PACKARD
                                               By: /s/ Andrew L. Packard
11                                             Andrew L. Packard
12                                             Attorneys for Plaintiff
                                               California Sportfishing Protection Alliance
13
     Dated: August 27, 2019                    JONES & MAYER
14
                                               By: /s/ Ryan R. Jones
15
                                               Ryan R. Jones
16                                             Attorneys for Defendant
                                               City of Colusa
17

18

19

20

21

22

23

24

25

26

27

28

                                                  -2-
                               STIP. & ORDER RE SETTLEMENT CONFERENCE
 1                                            ORDER
 2         The parties are ORDERED to participate in a settlement conference with
 3   Magistrate Judge Newman on October 23, 2019 at 9:00 a.m. in Courtroom 25, on the 8th
 4   floor of the Robert T. Matsui United States Courthouse located at 501 I Street in
 5   Sacramento, California.
 6

 7   DATED: August 28, 2019
 8                                                       Troy L. Nunley
                                                         United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  -3-
                               STIP. & ORDER RE SETTLEMENT CONFERENCE
